          Case 2:19-cv-01226-JCM-NJK Document 14
                                              13 Filed 05/15/20
                                                       05/13/20 Page 1 of 2




 1   George Haines, Esq.
 2
     Nevada Bar No. 9411
     HAINES & KRIEGER, LLC
 3   8985 S. Eastern Avenue, Suite 350
     Las Vegas, Nevada 89123
 4
     Phone: (702) 880-5554
 5   FAX: (702) 385-5518
     Email: Ghaines@hainesandkrieger.com
 6
     Attorney for Plaintiff, JEROME ROLDAN
 7
                    IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE DISTRICT OF NEVADA
 9
                                           )   Case No. 2:19-cv-01226-JCM-NJK
10   JEROME ROLDAN,                        )
                                           )
11
                                           )
                          Plaintiff,       )
                                           )   STIPULATION AND ORDER
12   v.                                        DISMISSING ACTION WITHOUT
                                           )
                                           )   PREJUDICE AS TO EQUIFAX
13   EQUIFAX INFORMATION                       INFORMATION SERVICES, LLC ONLY
                                           )
14   SERVICES, LLC; KEYBANK, NA,           )
                          Defendants.
15

16
           Plaintiff JEROME ROLDAN and Defendant, EQUIFAX INFORMATION
17
     SERVICES, LLC, hereby stipulate and agree that the above-entitled action
18
     …
19
     …
20
     …
21
     …
22
     …
23
     …
24   …
25   …
26
                                        Page 1 of 2
27

28
           Case 2:19-cv-01226-JCM-NJK Document 14
                                               13 Filed 05/15/20
                                                        05/13/20 Page 2 of 2




 1   shall be dismissed in accordance with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as
 2   to, EQUIFAX INFORMATION SERVICES, LLC. Each party shall bear its
 3   own attorney's fees, disbursements, and costs of suit.
 4         Dated:              May 12, 2020

 5   By:                                        By:

 6
     /s/George Haines, Esq.                     /s/Jeremy Thompson, Esq.
     George Haines, Esq.                        Jeremy Thompson, Esq.
 7   Nevada Bar No. 9411                        Clark Hill, PLLC
     HAINES & KRIEGER, LLC                      3800 Howard Hughes Pkwy
 8
     8985 S. Eastern Avenue                     Suite 500
 9   Suite 350                                  Las Vegas, NV 89169
     Las Vegas, Nevada 89123                    Attorney for Defendant,
10   Attorney for Plaintiff,                    EQUIFAX INFORMATION
11   JEROME ROLDAN                              SERVICES, LLC

12

13                                         ORDER
14
           IT IS SO ORDERED
15

16
                                            ____________________________
17                                          UNITED STATES DISTRICT JUDGE
                                                        May 15, 2020
18                                          DATED: ____________________
19

20

21

22

23

24

25

26
                                          Page 2 of 2
27

28
